Exhibit 10.1

Fiscal 2012 Executive Incentive Plan. On July 26, 2012, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) and the
Board of Directors of the Company approved an executive incentive plan for the
Company’s fiscal year ending March 31, 2013 (“fiscal 2012”). Participants in the
plan include the Company’s chief executive officer and all other executive
officers. Pursuant to the plan, the Committee designated for each executive
officer a target cash incentive amount, expressed as a percentage of the
officer’s base salary. The Committee is responsible for determining the payout
under the plan to each executive officer except the chief executive officer. The
Board of Directors of the Company determines the payout under the plan for the
chief executive officer, taking into account the recommendation of the
Committee.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive, with the amount
capped at 156% of the target incentive. For each executive officer, individual
incentive awards will be determined following the end of fiscal 2012 based on
the following factors and their corresponding weightings:

 

  •  

the Company’s net loss before amortization of acquisition-related intangibles,
restructuring and impairments, stock-based compensation expense, change in fair
value of derivative liability and warrants, non-cash interest expense, other
unusual charges and any tax effects related to these items for fiscal 2012 as
compared to the established target – 40%

 

  •  

the executive’s achievement of individual, measurable objectives during fiscal
2012 as determined by the Committee for all executives with the exception of the
chief executive officer, who is evaluated by the Board of Directors – 40%

 

  •  

the executive’s overall contribution during fiscal 2012 towards the achievement
of the Company’s financial and non-financial objectives (subjective performance
measure) – 20%

The following table sets forth each executive officer’s target cash incentive
for fiscal 2012:

 

Executive Officer

  

Title

   Target Incentive
as % of
Base Salary     Target Incentive  

Daniel P. McGahn

   President and Chief Executive Officer      100 %   $ 500,000   

David A. Henry

   Senior Vice President, Chief Financial Officer and Treasurer      50 %   $
156,000   

Timothy D. Poor

   Executive Vice President, Windtec Solutions      75 %   $ 228,750   

James F. Maguire

   Executive Vice President, Gridtec Solutions      75 %   $ 221,250   

Susan J. DiCecco

   Senior Vice President, Corporate Administration      50 %   $ 125,000   